UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6043


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLTON LAMONT MURDOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:08-cr-00010-JCT-1)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlton Lamont Murdock, Appellant Pro Se.       Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlton   Lamont    Murdock    appeals     the   district   court’s

order denying his motion for sentence reduction under 18 U.S.C.

§ 3582(c)   (2006).     We     have   reviewed   the    record   and    find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         United States v. Murdock, No. 7:08-cr-

00010-JCT-1 (W.D. Va. Dec. 29, 2011).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                       2